November 15, 1974

The Honorable Joe Rerweber                  Opinion -No. Hi 450
Harrir County Attorney
Harrir County Courthouse                    Re: Notice requirements   bf
Houston, Texar 77002                        Open Meetingr Act.

Dear Mr.   Reeweber:

       You ark what the Board of Truateem of the Mental Health and
Mental Retardation Authority of Harrir County (Board) murt do in
order to satirfy the notice requiremente of the Open Meetings Act,
Art. 625247,    V. T. C. S. Your quertionr are:

               1. Can mattera to be conridered by the Commiaeionere
               Court, acting ae the Board of Trurteer of the Mental.
               Health and Mental Retardation Authority of Hgrrir Co&y,
               be included ia the regular Notice of Public Meeting of
               the Commirrioners    Court meeting or ia a reparate
               notice required for the Mental Health and Mental
               Retardation Authority of Harrie County?

               2. Lf ruch Notice can be combined, how and where
               should euch combined notice be poeted?

               3. If such Notice cannot be combined,  how and where
               should the separate Notice of the Mental Health and
               Mental Retardation Authority be ported?

        Subject to certain specified exceptions, the Open Meeting8 Act
requires every regular, special. or called meeting or session of every
governmental body to be open to the public.     “Governmental body” ia
defined iii’41(c) of the Act ae:

                   “Governmental body” meanr any board, commirrrion,
               department, committee, or agency within the executive




                                  p. 2075
The Honorable Joe Resweber     page 2    (H-450)




              or legislative department of the rtate. which in
              under the direction of one or more elected or
              appointed membero; and every Commiarionerr
              Court and city council in the atate, and every
              deliberative body having rule-making or quasi-,
              judicial power and classified as a department,
              agency, or political subdivision of a county or
              city: and the board of trueteea of every school   ”
              district, and every county board of school trunteer.        , ,’
              and county board of education; and the governing
              board of every special district heretofore or
              hereafter created by law.

Before a governmental body can hold a meeting,     notice muat,be given
in the following manner:

                  Sec. 3A.  (a) Written notice of the date, hour
              place, and subject of each meeting held by a
              governmental body &all be given before the
              meeting aa prercribed by this section.

                  (b) A State governmental body ehall furnish
              notice to the Secretary of State, who nhall then
              post the notice on a bulletin board to be located
              in the main office of the Secretary of State at a
              place convenient to the public.

                  (c) A city governmental body ehall have a
              notice posted on a bulletin board to be located
              at a place convenient to the public in the city hall.

                   (d) A county governmental body shall have a
               notice posted on a bulletin board located at a place
               convenient to the public in the county courthoure.

         In order to answer your questions, we must first determine whether
the Board is a state, city or county governmental body. The Texas Mental
Health and Mental Retardation Act, Articlea 5547-201 through 5547-204,
V.T.C.S.,     authorize6 the establishment of community mental health centers




                                   p. 2076
The Honorable Joe Resweber      page 3    (H-450)




in order to encourage the conservation of mental health in Texas and
to foster cooperation for thin purpose at both the &ate and local level.
Community centers may be established by a county, a city, a hospital
district, a school district or any organizational combination of two
or more of there entitier.   Article 5547-203,   5 3.01. “The board of
trustees of community centers established by a single city, county,
hospital district or school district may be the governing body of the
single city, county, hospital district or echo01 district, or that govern-
ing body may appoint from among the qualified voterr of the region to
be served a board of trusteen conaiating of not less than five (5) nor
more than nine (9) perBone.. ” Article 5547-203,     5 3.02(a).

        The Harris County Mental Health and Mental Retardation Authority
is created by Harris County, and the Commiraionerr Court of Harris
County serve8 as its Board of Trustees.    There are differing pronounce-
ments in various Attorney General opinionr ae to what kind of governmental
body a community health center is for purpoeer of various statutes.
However, for purposes of notice under the Open Meeting8 Act, we
believe that it ie a county governmental body, and that the purposes of
the Act are fully served by county-wide, as opposed to State-wide, notice.

        As a county governmental body the Board must poet notice of its
meetings on a bulletin board located at a place convenient to the public
in the county courthouse.   Article 6252-17, 5 3A(d). Each notice must
clearly set forth the date, hour,, plsce. and subject of the meeting to be
held. So long as these requirements are met, it would not be impermissible,
in our opinion, for notice of a meeting to be held by the county commis-
sioners court to be included in the same document.

                                     SUMMARY

                   For purposes of the Open Meetings Act, the
               Board of Truetess of the Harris County Mental
               Health and Mental Retardation Authority ia a
               county governmental body and accordingly muet




                                     p. 2077
     .




The Honorable Joe Rerweber     page 4    (H-450)




               port notice of itr meeting0 on a bulletin board
               located at a place convenient to the public in
               the county courthouse.

                                               Vzry truly yours,




                                                   OHN L. HILL
                                                          General of Texan

AP       ED:

                         nn



DAVID M. KENDALL,       Chairman
Opinion Committee

lg




                                    p. 2070